Case: 11-10548     Document: 00511819225         Page: 1     Date Filed: 04/12/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 12, 2012
                                     No. 11-10548
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DIMETRIACE EVA-LAVON JOHN,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:07-CR-177-3


Before WIENER, GARZA, and CLEMENT, Circuit Judges.
PER CURIAM:*
        A jury convicted Defendant-Appellant Dimetriace Eva-Lavon John of
seven counts of conspiracy to commit access device fraud, access device fraud,
and exceeding authorized access to a protected computer. She appeals her
sentence of 64 months in prison and a three-year term of supervised release as
substantively unreasonable, claiming that her sentence is unduly harsh because
she is a first time offender and the intended loss amount overstates the severity
of her crime.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-10548    Document: 00511819225     Page: 2   Date Filed: 04/12/2012

                                 No. 11-10548

      Following United States v. Booker, 543 U.S. 220 (2005), sentences are
reviewed for reasonableness in light of the sentencing factors set forth in 18
U.S.C. § 3553(a). United States v. Mondragon-Santiago, 564 F.3d 357, 360 (5th
Cir. 2009). When, as here, a sentence is within a properly calculated guidelines
range, it is entitled to a presumption of reasonableness that may be rebutted
only on a showing that the sentence does not take into a account a factor that
should receive significant weight, gives significant weight to factor that is
irrelevant or improper, or “represents a clear error of judgment in balancing
sentencing factors.” United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      The points raised by John do not meet this standard.          Rather, her
contentions amount to little more than a disagreement with the sentence. This
is not enough to rebut the presumption of reasonableness that attaches to a
within-guidelines sentence. See United States v. Gomez-Herrera, 523 F.3d 554,
565-66 (5th Cir. 2008). Neither do these contentions suffice to show that we
should reweigh the pertinent sentencing factors. See Gall v. United States, 552
U.S. 38, 51 (2007); United States v. Campos-Maldonado, 531 F.3d 337, 339 (5th
Cir. 2008). As John has shown no error in connection with her sentence, the
judgment of the district court is AFFIRMED.




                                       2